United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
                      UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                          April 3, 2003

                                                                    Charles R. Fulbruge III
                                 No. 02-20762                               Clerk


                            GEORGIA VILANDOS,

                                                        Plaintiff-Appellant,

                                    versus

                   SAM’S CLUB WAL-MART STORES, INC.

                                                         Defendant-Appellee.


            Appeal from the United States District Court
                 for the Southern District of Texas
                           (H-01-CV-2001)


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     For   this   diversity      action,   Georgia     Vilandos    appeals      the

summary    judgment    awarded    Sam’s    Club   on   her   claims    of    false

imprisonment and intentional infliction of emotional distress.

     A summary judgment, reviewed de novo, is appropriate if there

is no genuine issue of material fact and the movant is entitled to

a judgment as a matter of law.       E.g., Thomas Barton Lodge II, Ltd.,

174 F.3d 636, 644 (5th Cir. 1999); FED. R. CIV. P. 56(c).                       The

record and inferences based on it are viewed in the light most




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
favorable to the non-movant.     E.g., Morris v. Covan Worldwide

Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998).

     Having reviewed the briefs and the pertinent parts of the

record, the judgment is affirmed for essentially the reasons stated

by the district court.

                                                       AFFIRMED




                                2